El Juez PbesideNte, Sb. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
*530. Aceptando los fundamentos de liecüio de la sentencia ape-lada.
Resultando: que los testigos Don Eduvigis Yiera y Rodriguez y D. Felipe Reyes y Pérez, única prueba producida por el promovente, sólo declaran que éste es dueño en pleno dominio, desde bace tiempo, de las dos fincas rústicas de que se trata en el presente informativo.
Considerando: que, aparte de no expresarse en el escrito inicial de estas diligencias, que el promovente Don Miguel Serrano. Carrasquillo, careciera de título de dominio, como era necesario para que pudiera inscribir su derecho por me-dio del procedimiento supletorio que establece el art. 395 de la Ley Hipotecaria vigente, aparece además que la información practicada no ofrece mérito bastante para dictar la declara-toria de dominio que se interesa, pues los testigos presenta-dos no acreditan el tiempo de posesión que lleve el promo-vente, ni el que llevaran sus causantes, requisito necesario para que pudiera estimarse bien probada la adquisición del do-minio de un inmueble por la prescripción.
Vistas las disposiciones legales aplicables al caso. .
Fallamos: que debemos confirmar y confirmamos la senten-cia apelada, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, Sulzbacher y MacLeary.